                                              Case 5:20-cv-02155-LHK Document 138 Filed 12/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      IN RE ZOOM VIDEO                                   Case No. 20-cv-02155-LHK (SVK)
                                          COMMUNICATIONS, INC. PRIVACY
                                   8      LITIGATION
                                                                                             ORDER REGARDING PROTECTIVE
                                   9                                                         ORDER AND FRE 502 DISCOVERY
                                                                                             DISPUTES
                                  10
                                                                                             Re: Dkt. Nos. 135, 137
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Having considered the Joint Statement Regarding Discovery Disputes and related exhibits

                                  14   (Dkts. 135, 137) and the relevant law, the Court finds that oral argument is not necessary.

                                  15   Regarding the Protective Order, the Court largely adopts the provisions of this District’s Model

                                  16   Protective Order, as it is inherently reasonable and has been found to serve the needs of litigants in

                                  17   this District, even class action plaintiffs, very well. To the extent any dispute presented to the

                                  18   Court arises out of a departure from the Model Protective Order, in the circumstances of this case

                                  19   the Court is not persuaded. The Court has made its own edits as it deems appropriate and to

                                  20   comport with its Civil Scheduling & Discovery Standing Order, which are shown in redline in the

                                  21   attached exhibit at Sections 6.3 and 7.4. Regarding the Federal Rule of Evidence 502(d) Order,

                                  22   the Court adopts Defendant’s language or deletions in paragraphs 4, 6, and 11 (which is now

                                  23   paragraph 10), as they most effectively meet the objectives of Federal Rule of Evidence 502.

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                          Case 5:20-cv-02155-LHK Document 138 Filed 12/16/20 Page 2 of 2




                                   1   In keeping with common practice in this District and this Court’s Standing Order, the Court adopts

                                   2   Plaintiff’s proposal in paragraph 14 (which is now paragraph 13).

                                   3          SO ORDERED.

                                   4   Dated: December 16, 2020

                                   5

                                   6
                                                                                                  SUSAN VAN KEULEN
                                   7                                                              United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
